                 UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

PHILLIP QUINN                      :

              Plaintiff            :    CIVIL ACTION NO. 3:18-632

     v.                            :          (MANNION, D.J.)
                                            (MEHALCHICK, M.J.)
BRENDA L. TRITT, et al.            :

              Defendants           :


                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

   (1) the Report of the magistrate judge, (Doc. 57), is ADOPTED in part

       and NOT ADOPTED in part.

   (2) The Report is ADOPTED as follows:

          a. The DOC defendants’ motion for summary judgment (Doc.

            31) with respect to Grievance Nos. 686690, 689239, 690125,

            692819, and 704699 is GRANTED in favor of the DOC

            defendants due to the plaintiff’s failure to fully exhaust his

            administrative remedies;

          b. the DOC defendants’ motion for summary judgment (Doc. 31)

            with respect to Grievance Nos. 630487 and 640217 is

            GRANTED in favor of the DOC defendants due to the
                    plaintiff’s failure to properly exhaust his administrative

                    remedies.

                  c. the DOC defendants’ motion for summary judgment (Doc. 31)

                    with respect to Grievance No. 647581 is GRANTED in favor

                    of Kathy Brittain, Joseph Sankus, Brenda Tritt and DENIED

                    as to Daniel Rhome;

      (3) the Report is NOT ADOPTED to the extent it that it recommends

             the SCWA defendants’ motion to dismiss, (Doc. 32), and Quinn’s

             motion to compel discovery, (Doc. 44), be denied as moot, and to

             the extent that it recommends Quinn’s state law negligence claim

             against the DOC defendants and SCWA defendants be dismissed

             without prejudice and remanded to the Schuylkill County Court of

             Common Pleas.

      (4) the instant action is REMANDED to the magistrate judge for all

             further proceedings, including consideration of SCWA defendants’

             motion to dismiss (Doc. 32) and the plaintiff’s motion to compel

             discovery (Doc. 44).

                                            s/ Malachy   E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: September 30, 2019
18-632-01-Order

                                          -2-
